DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This detailed office action replaces the detailed office action having a mailing date of Mar. 3, 2022.
Applicant’s amendment and remarks submitted respectively on 01/06/2020 and 12/03/2021 are acknowledged.
Claims 11-42 are pending.
Claims 1-10 are canceled.
Claims 11-42 are new.
Claims 11-23 and 27-39 are under examination.
Applicant’s election with traverse of Group I, claims 11-23 and 27-39, drawn to a microorganism culture sheet or kit, filed on 12/03/2021, is acknowledged.
Claims 24-26 and 40-42 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Applicant’s election of the species of a laminate base sheet in response to the species requirements set forth in the prior office action is acknowledged.
Upon searching and further consideration, Examiner has withdrawn species selection.  Accordingly, the species in both Claims 18-20 and 34-36 are examined.  

Priority
This application, U.S. Application number 16/735267, is a CON of U.S. Application number 13/575,906 filed on 11/09/2012, now issued as US Patent number 10563167, which is a national stage entry of International Application Number PCT/JP2011/051502, filed on 01/26/2011.
Applicant’s claim for benefit of the foreign application JP 2010-019012 filed on 01/29/2010 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97., and has been considered by the examiner.

Drawings
The drawings submitted on 01/06/2020 and replacement sheets submitted on 04/09/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 31 are indefinite due to the recitation of “the anchor coating”. There is no sufficient antecedence basis for this term in the claims. The claims do not define any coating for the claimed culture sheet. It is not clear what specific coating the term refers to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 11-12, 14, 18, 21-23, 27-28, 30, 34, and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuochi et al. (EP 1179586, 2002, cited in IDS) in view of Masahiro et al. (JP 2008-193919, 2008, cited in IDS), and Takeshi (JP 2006-230315, 2006, cited in IDS). 
Mizuochi et al. teach a microorganism culture sheet composed of: a base sheet (i.e. a waterproof flat plate) of a waterproof container, a fibrous water-absorbent sheet/layer, a dry culture layer formed on the base sheet, and a cover sheet directly covering the dry culture layer, wherein the dry culture layer is formed by spreading/patterning a medium suspension formed by suspending in an alcohol the components consisting of: (a) an adhesive soluble in both water and alcohol (i.e. the adhesive is dissolved in the alcohol, as required by claims 11 and 27), (b) a gelling agent soluble in water and insoluble in alcohol (i.e. the gelling agent is dispersed in the alcohol, as required by claims 11 and 27), and (c) a bacterial nutritive ingredient, and then drying to remove the alcohol (Claims 1-3, paragraphs 0007, 0017-18, and 0020/line 1); wherein the adhesive is polyvinyl pyrrolidone (claim 2, paragraph 0008/line 2); wherein the gelling agent is carrageenan, guar gum, xanthan gum, or locust bean gum (claim 3, paragraph 0009/lines 1-3); wherein the waterproof base sheet is transparent and is made of plastic or glass (paragraph 0015); and wherein the fibrous water-absorbent sheet/layer has a mesh larger than particle sizes of the gelling agent (para 0013). Mizuochi et al. also teach the dry culture layer of the microorganism culture 2” in Claims 11 and 27, Mizuochi et al. (paragraphs 0017-0018) teach specific amounts of components in the dry culture layer.  Example 1 (paragraph 0025) specifically teaches adding 1 ml of the alcohol suspension per area of 50 mm (i.e. 0.0019635 m2), wherein the alcohol suspension consists of peptone (1.0 g), yeast extract (0.5 g), glucose (0.2 g), xanthane gum (3 g), tetrazolium chloride (0.002 g), 0.01-1% wt of adhesive agent in an 100 ml ethanol solution (paragraph 0025), which gives a weight concentration at a range of approximate 4.7 – 5.7 g per 100 ml of the alcohol suspension, i.e. about 0.047 – 0.057 g per ml of the alcohol suspension. As such, a ratio of weight vs. area of the dry culture layer would be  approximately 23.94 – 29.03 g/m2 (0.047 – 0.057g/0.0019635 m2), which reads on the claimed range. Given this ratio is readily adjusted and optimized based on the amounts and components specifically taught by Mizuochi et al., the claimed range would have been obvious over Mizuochi et al.
It is noted that the instant claims are product-by-process claims which recite steps for forming the dried culture layer in the claimed microorganism culture sheet. Product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Furthermore, the process for forming the dried culture layer, as taught by Mizuochi et al., is substantially the same as that recited in the instant claims. The substantially same process would generate substantially the same 
Mizuochi et al. do not teach that the cover sheet comprises a release (peel-off) film laminated on an adhesive layer on the inner surface of the cover sheet, wherein the adhesive layer has a thickness from 1 to 100 M. 
Masahiro et al. teach a culturing device comprising a main body and a lid (i.e. a cover sheet) made from a transparent resin sheet (claims 1-5, paragraphs 0022), wherein the main body has a base sheet and is filled with a culture medium/layer (claim 1, paragraphs 0010, 0024), wherein an adhesive layer is laminated on the inner surface of the lid and is covered with a protective film (i.e. a release film), and the lid directly covers the culture layer (Figures 1-3, Claim 5, paragraphs 0018 and 0029); and wherein the thickness of the adhesive layer is preferable 10-150 micrometers (paragraph 0026). Masahiro et al. also teach that after the protective film is peeled off the exposed adhesive layer is pressed against an inspection surface to extract/collect a specimen/sample (paragraphs 0011, 0029), and that since the sample extracted to the adhesive layer will adhere to (contact) the culture medium, culture can be started easily (paragraphs 0010-11, 0020 and 0031), and that the sample of a microorganism can be extracted by the adhesive layer of a lid, without soiling a hand, without using other instruments (paragraph 0020). Masahiro et al. further teach that the main body including side walls (i.e. frame layer) is made of hydrophobic resin, such as polystyrene and polypropylene (paragraph 0022). 

Examiner notes that the teachings of Masahiro et al. and Takeshi about the frame layer further render the limitation “a hydrophobic resin frame layer” recited in claims 11 and 27 to be obvious. 
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the cover sheet in the microorganism culture sheet of Mizuochi et al. by adding structure features of an adhesive layer and release film to the e.g. purified water, see paragraph 0034) and the rehydrated culture sheet can be used for culturing microbes that are collected on the adhesive layer. As such, one of ordinary skill in the art would have been motivated to include the adhesive layer and release film in the culture sheet of Mizuochi et al. for simplifying processes of detecting microorganisms collected from an inspection surface. 
One of ordinary skill in the art has a reasonable expectation of success at combining the structure features of the prior art with the culture sheet of Mizuochi et al., because the culture sheets of Masahiro et al. and Takeshi are applied for detecting and culturing microorganisms, just like the microorganism culture sheet of Mizuochi et al. Furthermore, incorporating the adhesive layer and release film into the cover sheet will further improve the culturing function of the culture sheet of Mizuochi et al.
Regarding Claims 23 and 39, Mizuochi et al. teach rehydrating the dry culture layer by using purified water (paragraphs 0027 and 0034). It would have been obvious 
Regarding Claims 18 and 34, Mizuochi et al. teach using a waterproof flat plate as the base sheet. As such, a substance having a waterproof flat plate, regardless of whether it is a monolayer or laminate, would be suitable for the base sheet of Mizuochi et al. Furthermore, it had been well known in the art to use a monolayer base sheet to support culture medium layer for preparing a microorganism culture sheet, as supported by Masahiro et al., who teach the main unit, including the base sheet, is formed with a monolayer resin sheet that is made with plastic material such as polyethylene (paragraph 0022), and as further supported by Takeshi (see paragraph 0010). Thus, it would have been obvious to apply a waterproof monolayer sheet as the base sheet in the microorganism culture sheet of Mizuochi et al.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 11-14, 16, 18-23, 27-30, 32, and 34-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuochi et al. (EP 1179586, 2002, cited in IDS)     
in view of Masahiro et al. (JP 2008-193919, 2008, cited in IDS), and Takeshi (JP 2006-230315, 2006, cited in IDS), as applied to Claims 11-12, 14, 18, 21-23, 27-28, 30, 34, and 37-39, further in view of Kayoko (JP 08-280377, 1996, cited in IDS).
The teachings of Mizuochi et al., Masahiro et al. and Takeshi are described above.

 Kayoko teaches a culture apparatus (i.e. a culture sheet) for detecting or inspecting microorganisms, comprising: a cover film (cover sheet), a waterproof substrate sheet (i.e. a waterproof base sheet), a dry culture medium layer (i.e. a dry paint film) formed on the waterproof substrate sheet, and an outer frame layer surrounding the dry culture medium layer (Fig. 1-2 and 5-6, Paragraphs 0045, 0009, 0010, Working Example); wherein the dry culture medium layer comprises a chilled-water-soluble agent (a gelling agent) such as carrageenan and guar gum, which absorbs promptly the moisture of a liquid and forms gel (paragraphs 0024, 0026, 0045), nutrients/ingredients suitable for growing specific microorganisms (paragraphs 0025, 0045), and a chromogenic indicator to form color colony and make calculating the colony easy (paragraph 0027, 0045). Kayoko further teaches that the waterproof base sheet is a plastic sheet, or a water-resistant paper sheet, or a paper laminated with a plastic, wherein the paper is coated with a synthetic resin to become water-resistant/waterproof (paragraph 0020).
It would have been obvious to replace the waterproof monolayer base sheet, made of material, e.g. plastic, with a laminate base sheet comprising a paper base in the microorganism culture sheet suggested by Mizuochi et al. and other cited prior art for culturing and detecting microorganism, wherein the paper base of the laminate base sheet is laminated with a plastic layer and/or coated with a waterproof/water-insoluble 
Regarding Claims 16 and 32, it would have been obvious to replace the waterproof monolayer base sheet with a waterproof paper-based base sheet coated with a water-insoluble ink/resin in the microorganism culture sheet suggested by Mizuochi et al. and other cited prior art for culturing and detecting microorganisms, as taught by Kayoko, for the reasons indicated above. It is noted that the term of “printing layer” is not defined in the specification.  Given the waterproof/water-insoluble layer coated on the paper-based sheet suggested by the cited prior art has the same structure as that of the water-insoluble printing layer in the claims, the combined teachings of the cited prior art render the claims 16 and 32 to be obvious.
Regarding Claims 13 and 29, Mizuochi et al. do not expressively teach the difference in height between the frame layer and the culture medium layer. However, Kayoko further teaches that the outer frame layer is made from a hydrophobic ink/resin such as polyurethane resin and polyvinyl chloride resin (paragraph 0031) (Note: this teaching reads on the “hydrophobic resin frame layer surrounding the dry culture layer” recited in instant claims 11 and 27) and that the outer frame layer made of the 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 11-12, 14, 16-18, 21-23, 27-28, 30, 32-34, and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuochi et al. (EP 1179586, 2002, cited in IDS) in view of Masahiro et al. (JP 2008-193919, 2008, cited in IDS), and Takeshi Martin et al. (US 2008/0057533, 2008).
The teachings of Mizuochi et al., Masahiro et al. and Takeshi are described above.
 Regarding Claims 16-17 and 32-33, Mizuochi et al. and Takeshi do not teach that the printing layer comprises a lattice pattern. However, Mizuochi et al., Takeshi and Masahiro et al. teach the base sheet is waterproof, transparent, and made of materials such as plastic.  Masahiro et al. further teach a coated layer “12” having lattice-like pattern on a surface of the base sheet (Figs. 1, 3, and 5, paragraph 0023, and claim 3), and Masahiro et al. further teach that this lattice-like pattern is useful for counting a number of microorganism colonies grown on the culture medium (paragraphs 0033 and 0014).
Interpretation of Claims 17 and 33:  Examiner notes that the base sheet recited in the claims has two surfaces, i.e. an outer surface and an inner surface. The claims only require the printing layer to be present on a surface of the base sheet, and do not specify which surface is printed. As such, the claimed printing layer may be interpreted to be present at the outer surface of the base sheet.  
It would have been obvious to further print a water-insoluble ink on the outer surface of the transparent base sheet in the microorganism culture sheet suggested by Mizuochi et al. and other cited prior art, so as to form a printing layer comprising a lattice pattern for facilitating analysis of culturing results, because it had been well known in the art that a lattice-pattern printing layer on a surface of the base sheet of a microorganism culture sheet is useful for counting a number of microorganism colonies 
 Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Claims 11-12, 14-15, 18, 21-23, 27-28, 30-31, 33-34, and 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuochi et al. (EP 1179586, 2002, cited in IDS) in view of Masahiro et al. (JP 2008-193919, 2008, cited in IDS), and Takeshi (JP 2006-230315, 2006, cited in IDS), as applied to Claims 11-12, 14, 18, 21-23, 27-28, 30, 34, and 37-39, further in view of Frisk et al. (US patent No. 6974612, 2005) and Ikenoya (US patent No. 6858106, 2005).

Regarding Claims 15 and 31, Mizuochi et al., Masahiro et al., and Takeshi do not teach an anchor layer formed by at least one coating agent selected from isocyanate, urethane, polyethyleneimine, polybutadiene, and organic titanium. However, it would have been obvious to coat at least one coating agent selected from isocyanate, urethane, polyethyleneimine, polybutadiene, and organic titanium over a surface of the base sheet in the microorganism culture sheet suggested by Mizuochi et al., Masahiro et al., and Takeshi, so as to form an anchor layer along with the fibrous water-absorbent sheet for facilitating the anchoring of the dry culture layer onto the base sheet, because these agents are anchor-coat agents well known in the art for facilitating formation of laminated materials, as supported by Frisk et al., who teach that isocyanate, urethane, polyethyleneimine, polybutadiene, and organic titanium are well known anchor-coat agents (column 12/lines 22-26); and as further supported by Ikenoya, who teaches using anchor-coat agents such as isocyanate, urethane, polyethyleneimine, polybutadiene, and organic titanium for reinforcing the laminating of each laminating material (column 7/lines 59-65).   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 11-14, 18, 21-23, 27-30, 34, and 37-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10563167.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims 1-8 of the ‘167 patent are directed in part to a microorganism culture sheet or a kit comprising the microorganism culture sheet,  the microorganism culture sheet consisting of: a base sheet, a dry culture layer formed on said base sheet, a frame layer, and a cover sheet directly covering said dry culture layer, wherein the dry culture layer is formed in a circle shape by a process same as that defined in the instant claims 11 and 27, i.e. patterning a medium suspension consisting of a gelling agent dispersed in an alcohol, polyvinyl pyrrolidone dissolved in the alcohol, and nutrients for culturing microorganisms, with or without at least one other component selected from the group consisting of chromogenic indicator, selective agent, substrate, and buffering agent, on said base sheet and then drying to remove the alcohol, said gelling agent is selected from the group consisting of carrageenan, guar gum, xanthan gum, locust bean gum, and algin; wherein the dry culture layer is present on the base sheet in an amount of 5 to 400 g/m.sup.2;  wherein the frame layer is formed in a hydrophobic resin on said base sheet around said dry culture layer;  and wherein the cover sheet has an m; wherein the frame layer is higher than the height of the dry culture layer by 100 to 1200 m; wherein the base sheet and/or cover sheet are/is made of a transparent plastic sheet (i.e. a monolayer plastic base sheet and or cover sheet); wherein the dry culture layer contains substantially no water; wherein the alcohol is at least one selected from the group consisting of methanol and ethanol; wherein the kit comprises the microorganism culture sheet and a gelling solution. 
It is noted that the instant claims are product-by-process claims which recite steps for forming the dried culture layer in the claimed microorganism culture sheet. Product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Furthermore, the claims of the ‘167 patent teach exactly the same process as the instant claims. As such, the dry culture layer suggested by the ‘167 patent is structurally the same as the dry culture layer in the instant claims.  
Therefore, the culture sheet of Claims 11-14, 18, 21-23, 27-30, 34, and 37-39 of the instant application is anticipated by or obvious over the culture sheet of Claims 1-8 of U.S. Patent No. 10563167.

Claims 11-14, 18-23, 27-30, and 34-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10563167, as applied to Claims 11-14, 18, 21-23, 27-30, 34, and 37- in view of Kayoko (JP 08-280377, 1996, cited in IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The subject matter of claims 1-8 of U.S. Patent No. 10563167 is described above.  
Regarding Claims 19-20 and 35-36, the claims of the ‘167 patent do not expensively define the base sheet is a laminate comprising a paper base. 
Kayoko teaches a culture apparatus (i.e. a culture sheet) for detecting or inspecting microorganisms, comprising: a cover film (cover sheet), a waterproof substrate sheet (i.e. a waterproof base sheet), a dry culture medium layer (i.e. a dry paint film) formed on the waterproof substrate sheet, and an outer frame layer surrounding the dry culture medium layer (Fig. 1-2 and 5-6, Paragraphs 0045, 0009, 0010, Working Example); wherein the dry culture medium layer comprises a chilled-water-soluble agent (a gelling agent) such as carrageenan and guar gum, which absorbs promptly the moisture of a liquid and forms gel (0024, 0026, 0045), nutrients/ingredients suitable for growing specific microorganisms (paragraphs 0025, 0045), and a chromogenic indicator to form color colony and make calculating the colony easy (paragraph 0027, 0045). Kayoko further teaches that the waterproof base sheet is a plastic sheet, or a water-resistant paper sheet, or a paper laminated with a plastic, wherein the paper is coated with a synthetic resin to become water-resistant/waterproof (paragraph 0020).  
It would have been obvious to replace the waterproof monolayer plastic base sheet in the microorganism culture sheet of the ‘167 patent with a waterproof laminate 
Therefore, in view of the teachings of the prior art the culture sheet of Claims 11-14, 18-23, 27-30, and 34-39 of the instant application is deemed obvious over the culture sheet of Claims 1-8 of U.S. Patent No. 10563167.

Claims 11-14, 16-23, 27-30, and 32-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11124757 in view of Masahiro et al. (JP 2008-193919, 2008, cited in IDS) and Kayoko (JP 08-280377, 1996, cited in IDS). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The claims 1-19 of the ‘757 patent are directed in part to a microorganism culture sheet, the microorganism culture sheet comprising: a flat base sheet, a culture layer of a predetermined shape formed on top of the base sheet, a thickness of the culture layer when dry is 50 to 1000 .mu.m, a frame layer that surrounds the culture layer, is formed directly on top of the flat base sheet, is formed at an outer boundary of the culture layer, 
sheet and/or the cover sheet consists of a transparent plastic sheet (this teaching reads on the limitation of monolayer base sheet recited in instant claims 11, 18, 27, and 34); wherein the base sheet is made of paper; wherein the base sheet is made of synthetic paper; wherein the cover sheet has a specified component layer formed thereon as to face a culture layer formed on the base sheet.
The difference between the patented claims and instant claims is: the claims of the ‘757 patent do not define an adhesive layer and a release film laminated on the inner surface of the cover sheet. 
It would have been obvious to modify the cover sheet in the microorganism culture sheet of the ‘757 patent, for improving the culturing function of the culture sheet and simplifying the culturing process, wherein an adhesive layer and release film is subsequently laminated on the inner surface of the cover sheet, and wherein the thickness of the adhesive layer is 1-100 um, as taught by Masahiro et al. (see claims 1-5, paragraphs 0022, 0010, 0024, and especially Figures 1-3, Claim 5, paragraphs 0018 
Regarding the limitations about the dry culture layer recited in claims 11, 21, 27 and 37, the scope of the culture sheet of the of the ‘757 patent encompasses a dry culture layer made from gelling agent, as evidenced by the disclosure of the specification (page 26, 1st full paragraph). Furthermore, it had been well known in the art that a dry culture layer containing substantially no water can be effectively used for culturing microorganisms after being rehydrated, as supported by Kayoko (see Fig. 1-2 and 5-6, Paragraphs 0045, 0009, 0010, Working Example, whose teachings are described above). Thus, it would have been obvious to include a dry culture layer containing substantially no water in the microorganism culture sheet of the ‘757 patent.  
Regarding the gelling agents recited in the claims 11 and 27, the claims of the ‘757 patent are silent about the specific gelling agent used in the microorganism culture 
It is noted that the instant claims are product-by-process claims which recite steps for forming the dried culture layer in the claimed microorganism culture sheet. Product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. The dry culture layer suggested by the ‘757 patent and the prior art consists of polyvinylpyrrolidone, a gelling agent (e.g. carrageenan), and nutrients, (along with optional components: a color indicator, a selective agent, and a substrate), which are the same components as defined by instant claims 11 and 27. As such, the dry culture layer suggested by the ‘757 patent and the prior art appears to be structurally the same as, or an obvious variant of, the dry culture layer in the claims.  
Regarding Claims 19-20 and 35-36, the claims of the ‘757 patent do not expensively define the base sheet is a laminate comprising a paper base. However, it would have been obvious to replace the waterproof monolayer base sheet in the microorganism culture sheet of the ‘167 patent with a waterproof laminate base sheet comprising a paper base for culturing and detecting microorganism, because it had been well known in the art that a laminate base sheet, which comprises a paper base coated with waterproof resin and laminated of a plastic layer, can be effectively used as a waterproof base sheet for a microorganism culture sheet, as supported by Kayoko (paragraph 0020). The waterproof laminate base sheet of Kayoko is an art-recognized 
Regarding Claims 16-17 and 32-33, the claims of the ‘757 patent do not define a printing layer formed with water-insoluble ink is present on a surface of the base sheet and do not teach the printing layer comprises a lattice pattern. However, it would have been obvious to further print a water-insoluble ink on the outer surface of the base sheet in the microorganism culture sheet of the ‘757 patent, so as to form a printing layer comprising a lattice pattern for facilitating analysis of culturing results, because it had been well known in the art that a lattice-pattern layer printed with a water-insoluble ink on a surface of the base sheet is useful for counting a number of microorganism colonies grown on the culture medium, as supported by Masahiro et al. (see Figs. 1, 3, and 5, paragraphs 0033, 0023, 0014, and claim 3), and Kayoko (see paragraphs 0037 and 0021). Furthermore, the techniques for printing color ink into a desired pattern is well established, as supported by Kayoko (see paragraph 0021).  
 Regarding Claims 13 and 29, the claims of the ‘757 patent do not expensively define in height between the frame layer and the culture medium layer. However, Kayoko further teaches that the outer frame layer is made from a hydrophobic ink/resin (paragraph 0031) and is provided to ensure that the spread area of an inoculated sample liquid is constant when the sample liquid is cultivated at a fixed area surrounded by this outer frame layer (paragraph 0031), and the thickness (height) of the outer frame layer is preferably 5-500 micrometers, and that if the height is too low the inoculated sample liquid may leak and if the height is unnecessarily too high (>500 um) a 
Therefore, the culture sheet of Claims 11-14, 16-23, 27-30, and 32-39 of the instant application is deemed obvious over the culture sheet of claims 1-19 of U.S. Patent No. 11124757 in view of the teachings of the prior art.

Claims 11-23 and 27-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11124757 in view of Masahiro et al. (JP 2008-193919, 2008, cited in IDS) and Kayoko (JP 08-280377, 1996, cited in IDS), as applied to Claims 11-14, 16-23, 27-30, and 32-39, further in view of Frisk et al. (US patent No. 6974612, 2005) and Ikenoya (US patent No. 6858106, 2005).

Regarding Claims 15 and 31, the ‘757 patent, Masahiro et al., and Kayoko do not teach an anchor layer formed by at least one coating agent selected from isocyanate, urethane, polyethyleneimine, polybutadiene, and organic titanium. However, it would have been obvious to coat at least one coating agent selected from isocyanate, urethane, polyethyleneimine, polybutadiene, and organic titanium over a surface of the base sheet in the microorganism culture sheet suggested by the ‘757 patent and cited prior art, so as to form an anchor layer for facilitating the anchoring of the dry culture layer onto the base sheet, because these agents are anchor-coat agents well known in the art for facilitating formation of laminated materials, as supported by Frisk et al., (see column 12/lines 22-26, whose teachings are described above) and as further supported by Ikenoya (see column 7/lines 59-65, whose teachings are described above).   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653